Citation Nr: 0842220	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right foot injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to November 
1991.  

These claims came before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In September 2006, the Board remanded the above 
matters for further development.  

The veteran testified in support of these claims at a hearing 
held at the RO before a Decision Review Officer in March 
2004.  

The October 2002 rating decision also denied service 
connection for low back condition and a gynecological 
disorder , but service connection for low back condition was 
subsequently granted by rating decision in August 2007 and 
service connection for uterine fibroids and a total abdominal 
hysterectomy was subsequently granted by rating decision in 
September 2008.  These issues are therefore no longer in 
appellate status.  

The October 2002 rating decision also denied service 
connection for right knee injury and stomach disorder/ulcers.  
In September 2006, the Board determined that the appellant's 
claims for service connection for right knee injury and 
stomach disorder/ulcers were not warranted.  The Board's 
September 2006 decision with regard to these issues is final 
and the appellant did not file a notice of appeal.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1104.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 remand, the RO was instructed to 
provide the veteran VCAA notice pertaining to her claims for 
service connection, which satisfies the requirements of the 
Court's holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.  Although the veteran was provided with VCAA 
notice in October 2006, it does not appear that this notice 
fully complied with the September 2006 remand instructions.  
Specifically, the notice included no information on 
disability ratings and effective dates.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran VCAA notice 
pertaining to her claims for service 
connection, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  Readjudicate the veteran's claims for 
service connection.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



